     Case 1:21-cv-00890-DAD-SKO Document 5 Filed 07/21/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10          EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
11
12 JORGE ARVIZU, individually and as               Case No. 1:21-cv-00890-DAD-SKO
   successor-in-interest to KRYSTAL LEE            District Judge, Dale A. Drozd;
13 ARVIZU aka KRSYTAL LEE                          Magistrate Judge, Sheila K. Oberto
   CHURCH,
14
                Plaintiffs,                        ORDER RE PLAINTIFF'S FIRST
15                                                 AMENDED COMPLAINT
         v.
16                                                 (Doc. 4)
   CITY OF FRESNO, a Municipal entity;
17 FRANCIS HAMMON, an individual;
   ANTHONY ALVARADO, an
18 individual; and DOES 1-5, inclusive,
19               Defendants.
20
21
22         PURSUANT TO THE STIPULATION OF THE PARTIES (Doc. 4), and
23 pursuant to the Court’s inherent and statutory authority, including but not limited to
24 the Court’s authority under the applicable Federal Rules of Civil Procedure and the
25 United States District Court, Eastern District of California Local Rules; after due
26 consideration of all of the relevant pleadings, papers, and records in this action; and
27 upon such other evidence or argument as was presented to the Court; Good Cause
28 appearing therefor, and in furtherance of the interests of justice,

                                               1
                       ORDER RE PLAINTIFF'S FIRST AMENDED COMPLAINT
     Case 1:21-cv-00890-DAD-SKO Document 5 Filed 07/21/21 Page 2 of 2


 1          IT IS HEREBY ORDERED that:
 2          1.      Plaintiff shall have until August 2, 2021, to file his First Amended
 3 Complaint (“FAC”) incorporating the amendment of Plaintiff's second cause of action
 4 for Monell liability – unconstitutional custom, policy, or practice and failure to train
 5 against Defendant City of Fresno;
 6          2.      That Defendant City of Fresno shall have 21 days after Plaintiff's service
 7 of the FAC within which to file a responsive pleading.
 8
 9 IT IS SO ORDERED.
10 Dated:        July 20, 2021                           /s/ Sheila K. Oberto            .
11                                                UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                          ORDER RE PLAINTIFF'S FIRST AMENDED COMPLAINT
